EXHIBIT A
FIRM PROFILE

Public Counsel is the largest pro bono law firm in the nation, specializing in delivering pro bono
legal services, working with major law firms and corporations to change people's futures.
Founded in 1970, Public Counsel is the public interest law firm of the Los Angeles County and
Beverly Hills Bar Associations as well as the Southern California affiliate of the Lawyers'
Committee for Civil Rights Under Law. Public Counsel's activities are far-ranging and impact a
wide spectrum of people who live at or below the poverty level.

In 2017, Public Counsel staff and volunteers helped over 3,400 clients and their families increase
their well-being by obtaining positive outcomes resulting in almost $6 million in cash payments
to our clients and over $2 million in savings. Including full representation, brief services, and
training, our staff and over 4,800 volunteers helped over 18,000 individuals and more than 300
nonprofit organizations, and conducted impact litigation on behalf of over 12 million people.
We operate eight legal projects: Children’s Rights, Community Development, Consumer Rights,
Homelessness Prevention, Immigrants’ Rights, Veterans’ Rights, the Audrey Irmas Project for
Women & Girls’ Rights, and a project that specializes in impact litigation over a wider range of
issue areas, Opportunity Under Law.

Public Counsel’s Consumer Rights Project is one of the oldest projects within Public Counsel
and provides legal counsel for low-income individuals and their families in both individual and
impact cases, addressing inequalities in bargaining power, opposing those who take advantage of
the vulnerable, and holding wrongdoers accountable. Our consumer practice areas include: fraud
or unfair business practices, predatory lending, auto fraud, real estate fraud, criminal justice debt,
student loan debt, financial elder abuse, debt collection and civil rights.


CASE PROFILES

Current Class Action and Impact Cases

       1. Ocana, et al v. Renew Financial Holdings, Inc., et al, L.A. Sup. Ct., Case No.
          BC701809 and Related Case Nemore, et al v. Renovate America, et al, Case No.
          BC701810. Public Counsel serves as co-lead counsel in two complex class action
          lawsuits related to “Property Assessed Clean Energy” (PACE) loans made by the
          County of Los Angeles. PACE is meant to help low- and moderate-income
          households make home improvements that will help the environment and lower
          energy their costs. The lawsuits allege that the County’s PACE program harmed



          610 South Ardmore Ave | Los Angeles, CA 90005 | www.publiccounsel.org | 213 385 2977
   many homeowners by making loans that people could not afford to repay. Instead of
   getting “green” homes, the plaintiffs may lose their homes to foreclosure. The
   County hired two companies to implement its PACE program. Those companies are
   also defendants in the lawsuits: Renovate America does business under the brand
   name “HERO” and Renew Financial does business under the brand name “California
   First.” Plaintiffs have successfully defended against demurrers and motions to
   compel arbitration by defendants Renovate and Renew, and have recently amended
   the complaints to update allegations with respect to the County of Los Angeles.

2. Rodriguez v. City of Los Angeles, 2:11-cv-01135-DMG-PJW (C.D. Cal.). Public
   Counsel, along with co-counsel, represent plaintiffs in a class action concerning the
   city’s enforcement of a curfew provision in 26 gang injunctions even after a
   California court of appeal had declared a nearly identical provision unconstitutionally
   vague. Plaintiffs sued on behalf of a class alleging due process violations as well as
   some California causes of action including Bane Act violations. Many young people
   who live in a “safety zone” as defined by the injunctions, typically low-income
   neighborhoods primarily inhabited by people of color, get swept up into these
   injunctions, either incorrectly or as a result of minimally suspect behavior, which
   prohibit them from engaging in otherwise legal behavior. After the court granted
   partial summary judgment in favor of the class with respect to the due process
   violations, the case settled. The settlement, which is still being implemented and
   covers approximately 6,000 class members, provides for up to $30 million in job
   training, apprenticeships, and job placement programs over four years for persons
   who were subjected to gang injunctions that contained unconstitutional curfew
   provisions, as well as an expedited process to be removed from the gang injunction
   list by the courts.

3. Video Symphony v. Wilson, L.A. Sup. Ct., Case No. 16A03434. On November 22,
   2017, Public Counsel, serving as co-lead counsel, filed a class-action answer and
   class action cross-complaint on behalf of former students of the now closed for-profit
   school Video Symphony EnterTraining. The suit alleges fraud, and violations of debt
   collection practices laws and California’s Unfair Competition Law and could impact
   between 200-300 former students.

4. Lyons et al v. BIAC, Inc. et al, 6:17-cv-02362-DCC-KFM (D.S.C.). Public Counsel
   is co-counsel in this case, related to other similar cases, representing disabled and
   medically retired veterans who filed a lawsuit pending in federal court in South
   Carolina against a group of companies and individuals, charging that their business
   practices violate federal law. The suit alleges that the defendants conspired together
   to prey upon financially vulnerable veterans by offering illegal, costly loans that strip
   the veterans of their federally protected military pensions and benefits. The practice
   is prohibited by a collection of federal laws. These cases will potentially impact
   hundreds if not thousands of veterans who have been targeted by the defendants
   through similar schemes.

5. Westlake v. Onoa, L.A. Sup. Ct., Case No. BC714108. Public Counsel is co-
   counsel in this case involving a statutorily-deficient notice of intent to sell an
   automobile following repossession. Although filed as an individual case, the suit
   includes a public injunctive relief cause of action that applies to all recipients of the
   defective notice.

6. People v. Dueñas, Cal. Court of Appeal, Second Appellate District Case No.
   B285645. Public Counsel is representing an indigent defendant in a criminal appeal
   challenging the imposition of mandatory court fees on indigent defendants. Although
   the Appellate Division affirmed the assessments on our indigent client without
   consideration of her inability to pay, the Second District Court of Appeal, Division 7,
   accepted our petition for transfer, requested supplemental briefing, and heard oral
   argument. The Court of Appeal, in an opinion by Justice Zelon, recently ruled in Ms.
   Duenas’s favor in an exceptional opinion declaring such fees unconstitutional.

7. J.L. v. Cissna, 18-cv-04914-NC (N.D. Cal.). Public Counsel is co-counsel in this
   class action lawsuit challenging US Citizenship and Immigration Services unlawful
   denial of Special Immigrant Juvenile Status to 18 to 20 year olds placed into legal
   guardianships under California law. Specifically, USCIS has adopted an unlawful
   new requirement for SIJS eligibility that requires a state juvenile court to have the
   actual authority to reunify a child with their parents before making Special Immigrant
   Juvenile Findings for the child. On October 31, 2018, the District Court granted our
   motion for preliminary injunction, enjoining USCIS from implementing its new
   policy to deny petitions for 18 to 20 year olds placed into legal guardianships under
   California law and from initiating immigration removal proceedings against those
   whose petitions have already been denied. On February 1, 2019, the court certified a
   class comprised of: Children who have received or will receive guardianship orders
   pursuant to California Probate Code § 1510.1(a) and who have received or will
   receive denials of their SIJ status petitions on the grounds that the state court that
   issued the SIJ Findings lacked jurisdiction because the court did not have the
   authority to reunify the children with their parents.
8. United States v. County of Los Angeles, 2:15-cv-05903-DDP (JEMx) (C.D. Cal.).
   In August 2015, the United States filed a complaint against the County of Los
   Angeles and the Sheriff regarding the County’s treatment of mentally ill prisoners in
   their jails. That same day, the parties filed a settlement agreement, which was
   primarily focused on suicide prevention but contained one paragraph on discharge
   procedures for prisoners with mental illness. The settlement agreement was approved
   without a hearing. On behalf of seven mentally disabled homeless individuals who
   have each been incarcerated and released multiple times, Public Counsel and co-
   counsel intervened in the case, alleging that the settlement agreement violated the
   Americans with Disabilities Act by failing to provide our clients with meaningful
   access to jail discharge planning due to their disabilities, thereby increasing
   recidivism and homelessness. The motion to intervene was granted in December
   2016, and the Intervenors defeated a motion for judgment on the pleadings and
   prevailed on a motion to compel a deposition of a County official. The parties
   engaged in substantive settlement discussions for several months regarding the
   County’s discharge planning practices for the mentally disabled population and the
   case was finally settled in late 2018, benefitting approximately 2,000 mentally
   disabled prisoners each month. The settlement is currently under implementation.

9. Gary B. v. Snyder, 2:16-cv-13292-SJM-APP (E.D.Mich.). Public Counsel, along
   with co-counsel, filed a complaint on behalf of a class of students attending five
   schools in Detroit, Michigan alleging that Governor Snyder and other state education
   officials had denied plaintiffs the right of access to literacy under the Fourteenth
   Amendment of the U.S. Constitution. The case seeks evidence-based literacy
   instruction to afford all class members opportunity to attain literacy sufficient to
   attain economic self-sufficiency and participate in the activities of democratic
   citizenship. It also seeks the removal of barriers to literacy, such as lack of
   instructional materials, insufficient teachers, and deplorable school conditions such as
   vermin, extreme temperatures, and unsafe building conditions. The State’s motion to
   dismiss is currently on appeal to the Sixth Circuit Court of Appeals.

10. Page v. Parisotto, L.A. Sup. Ct., Case No. BC625992. In July 2016, Public
    Counsel, along with co-counsel, filed a class action complaint against the California
    state officials and agencies responsible for administering the workers’ compensation
    system alleging systemic sex discrimination in California’s workers’ compensation
    system. The case challenges the practice of reducing the permanent disability benefits
    due to women workers on the basis of the “predisposing condition” or “risk factor” of
    gender or female reproductive biology and an irrationally low—and in many cases,
   zero—disability rating for loss of a breast. These practices disproportionately affect
   low-wage workers who are typically unrepresented, lack the means to hire an attorney
   to challenge discriminatory awards, and have immediate need for workers’
   compensation benefits to support their families. The case is designated complex and
   is currently on appeal.

11. Peter P. v. Compton Unified School District, cv-15-3726-MWF- (PLAx) (C.D.
    Cal.) In May 2015, Public Counsel with co-counsel sued Compton Unified School
    District alleging that the failure to accommodate students whose learning is impaired
    as a result of trauma violates Section 504 of the Rehabilitation Act and the Americans
    with Disabilities Act. The case seeks the implementation of whole-school trauma-
    sensitive practices, including personnel training, restorative justice, and mental health
    support, shown to effectively accommodate trauma in school districts like Compton.
    The Compton Unified School District serves nearly exclusively students of color and
    socioeconomically disadvantaged students, as well as high numbers of homeless and
    foster youth. The case was filed in federal court in the Central District of California.
    The Court denied CUSD’s motion to dismiss in September 2015. The case is stayed
    for settlement discussions.

12. Stephen C. v. BIE, 3:17-cv-08004-SPL (D. Ariz). Public Counsel is co-counsel in a
    case filed in the District of Arizona focused on education equity, disability
    discrimination, and trauma claims against the US Bureau of Indian Education on
    behalf of NADLC and a group of Havasupai students attending Bureau schools.
    Plaintiffs defeated a motion to dismiss, and discovery is underway.

13. Ramirez v. DHS, 2:17-cv-00218-RSM (W.D. Wash). Along with co-counsel, Public
    Counsel filed a habeas petition for a DACA recipient who was arrested and detained
    when ICE agents came to his home with a warrant for his father. We secured his
    release on bond in immigration court. The legal team successfully defeated the
    government's motion to dismiss the Second Amended Complaint. In a nationally
    significant decision, Chief Judge Ricardo Martinez sided with Plaintiff's counsel in
    holding that the federal district court retained subject matter jurisdiction over the
    legality of the federal government's revocation of Mr. Ramirez’s DACA status. The
    Court also resoundingly rejected the Government's contention that the DACA
    program conferred no due process rights on DACA recipients. On May 15, 2018, the
    Court granted our motion for a preliminary injunction, ordering the defendants to
    restore Plaintiff Daniel Ramirez Medina’s DACA status and work authorization
    pending a decision on the merits of his claims. In a strongly-worded decision, the
   Court also ordered the government to stop making spurious allegation regarding Mr.
   Ramirez's wholly fabricated gang-affiliation.

14. Garcia v. Trump, 3:17-cv-05380 (N.D. Cal.). Working with the same litigation team
    as in the Ramirez case, Public Counsel is representing six DACA recipients
    challenging the Trump administration’s decision to rescind the DACA program. The
    case is being litigated together with the State of California’s lawsuit. In early 2018,
    Judge Alsup issued a lengthy and sweeping opinion denying the government’s motion
    to dismiss and granting our request for preliminary injunction, enjoining the
    government’s rescission of DACA until the matter can be briefed and heard on the
    merits. The government and Plaintiffs appealed the ruling to the Ninth Circuit Court
    of Appeals and the government also requested the Supreme Court to skip appellate
    court review. The Supreme Court declined to take review on the condition that the
    Ninth Circuit proceedings move expeditiously. The Ninth Circuit affirmed the
    District Court’s grant of a nationwide preliminary injunction allowing DACA
    renewals to continue.

15. Ella T. v. State of California, L.A. Sup. Ct., Case No. BC685730. Public Counsel
    is co-counsel in a case filed on behalf of 10 students in Los Angeles, Stockton, and
    Inglewood, two organizational plaintiffs, and two former teaching professionals,
    asserting that the State of California has violated students fundamental right to
    education by failing to ensure their access to literacy. The case is in the discovery
    phase. Plaintiffs defeated the State’s demurrer, and the case is in the discovery phase.

16. Scott C. v. Riverview Gardens 18-4162 (W.D.Mo). Public Counsel is co-counsel in
    this suit filed in Missouri, asserting violations of the McKinney-Vento Act and the
    disability discrimination statutes. The District, which has been run by the state for
    almost a decade, has consistently failed to enroll, transport, and retain homeless
    children in the schools and has failed to provide them the trauma-sensitive
    environment they need in order to learn and get an education equal to their non-
    homeless peers. The defendants filed motions to dismiss to be argued in February
    2019.

17. Ms. J.P. v. Sessions, 2:85-cv-04544-DMG-AGR (C.D. Cal). Along with co-counsel,
    in June 2018 Public Counsel filed a claim of intervention on behalf of migrant parents
    who were separated from their children as a result of the Trump administration’s
    child separation policy. The case asserts that the policy was intentionally designed to
    cause trauma to parents and children and that the families are entitled to trauma-
          sensitive services in an appropriate context to mitigate the intentional harm. Plaintiffs
          filed a motion for preliminary injunction, supported by numerous expert declarations
          from national experts on trauma, and a motion for class certification, and the hearing
          took place on September 20. The defendants filed a motion to dismiss, and the Court
          held a hearing in January 2019. Decisions on all motions are pending.

      18. City of San Jose v. Ross, 3:18-cv-02279-RS (N.D. Cal). Public Counsel is co-
          counsel in litigation on behalf of the City of San Jose against the Department of
          Commerce and Census Bureau challenging the decision to add a citizenship question
          to the 2020 Census in an attempt exacerbate historic undercounts of minority groups,
          leading to losses in congressional representation and federal funding for San Jose and
          causing BAJI to divert resources to address census issues.

      19. Kevin S. v. Jacobson, 1:18-cv-00896 (D.N.M). Working with co-counsel and a
          group of New Mexico child welfare organizations, Public Counsel is engaged in an
          effort to lead statewide litigation in New Mexico to reform the child welfare system
          and secure access to mental and behavioral health services for Medicaid-eligible
          youth in New Mexico. The complaint, filed in September 2018, includes Section 504,
          substantive due process, and Medicaid Act claims.



Selection of Other Recent Class Action & Impact Cases

      1. Nozzi, et al v. Housing Authority of the City of Los Angeles (HACLA) et al, 2:07-
         cv-00380-PA-FFM (C.D. Cal.). In 2004, HACLA reduced the subsidy available to
         households participating in the Section 8 housing voucher program and failed to give
         adequate notice of the reduction. The notice that HACLA provided was neither
         understandable nor timely. Working with co-counsel, Public Counsel filed suit in
         2007, challenged the notice provision and subsequent reduction in the payment of
         rental subsidies on due process grounds. After two rounds of appeals to the Ninth
         Circuit, this case was approved for final settlement in 2017, providing a class fund of
         $9.4 million, covering 11,700 class members.

      2. HousingWorks, et al v. County of Los Angeles, et al, 2:15-cv-08982 GW (RAOx)
         (C.D. Cal.). Public Counsel was co-counsel in this case that aimed to challenge
         barriers to access to basic subsistence benefits needed by residents of L.A. County
         with mental and developmental disabilities. After unsuccessful attempts to resolve the
   issue with the County, Plaintiffs filed suit, asserting claims under the Americans with
   Disabilities Act, the Rehabilitation Act, and the California Government Code. In 2017
   the parties were involved in extensive negotiations and reached a tentative settlement
   which was later rejected in June, 2017 by the L.A. County Board of Supervisors.
   However, it become clear that Plaintiffs’ primary goals for the litigation were
   nonetheless implemented or were in process, specifically relating to critical changes
   in: 1) a remote application process that could be accessed off-site; 2) simplification of
   the GR application process; 3) same-day assessments by trained mental health
   professionals for designations of “Needs Special Assistance”; and 4) improved
   process for providing reasonable accommodations to disabled GR applicants and
   participants. Plaintiffs successfully sought attorney’s fees based on a catalyst theory.

3. In re: Corinthian Colleges, Inc. et al, Case 15-10952-KJC, Bankr. D. Del.). In
   May 2015, Public Counsel became co-counsel to the Special Student Committee
   when Corinthian Colleges declared bankruptcy by filing for Chapter 11 in Delaware,
   leaving hundreds of thousands of students at their Everest, Heald and Wyotech
   companies without a degree and deeply in debt. Corinthian Colleges defrauded their
   students by promising job placement rates and salaries that bore no resemblance to
   reality, all so that they could bring in students, obtain loans for them, and then rely on
   the federal student loan program, which guaranteed certain loans, even if the student
   defaulted on them. Public Counsel helped to obtain critical concessions from
   Corinthian in the final plan, including securing the ability for law enforcement
   agencies to continue in their lawsuits against Corinthian, resulting in several default
   judgments against Corinthian. In addition, Public Counsel served as special counsel
   to the Student Trust in the Corinthian bankruptcy proceeding, which administered
   $4.3 million to pursue collective benefits for 72,000 former Corinthian students. The
   Student Trust successfully preserved student records, distributed funds to former
   students to repay them for deposits for classes that were not conducted, and
   vigorously advocated for expansion of federal and private student debt relief, among
   other activities.

4. Bautista v. California, L.A. Sup. Ct, Case No. BC418871 Public Counsel, along
   with co-counsel, worked on litigation on behalf of migrant farm workers and the
   United Farm Workers union to protect farm workers’ access to water and shade when
   picking fruits and vegetables in extreme heat. The suit challenged flawed enforcement
   of California’s existing heat safety regulation, jeopardizing the health and lives of
   California’s 650,000 farm workers, who are among the state’s most vulnerable low-
   income workforce. The case was settled in 2015, but Public Counsel continued to
   oversee the State’s Audit of the new complaint process for two further years.

5. Martinez, et. al. v. Optimus Properties, et. al., 2:17-cv-03581, 03582, 03583,
   03584, 03585, 03586 (C.D. Cal). Public Counsel, along with co-counsel, represented
   2 organizational plaintiffs and 15 low-income individual plaintiffs and who had been
   discriminated against, harassed, or negatively impacted as a result of the property
   owners’ unlawful efforts to push out tenants whom they consider to be undesirable—
   tenants with mental disabilities and Latino tenants with children. The suit alleged that
   defendants acquired the five buildings at issue with the goal of renovating the
   properties, increasing the rents and marketing the units to childless, English speaking,
   non-disabled people of means, all with an eye toward rapid resale. We raised several
   causes of action, including violations of the Fair Housing Act. This case recently
   settled for $2.5 million and far ranging injunctive relief to protect tenants in the
   Optimus properties, including set-asides of units for Section 8 tenants.

6. Cruz v. California, ALA Sup. Ct., Case No. RG14727139. Public Counsel and co-
   counsel sued the State of California on behalf of a class of students asserting that they
   were denied their fundamental right to education by being denied meaningful learning
   time. Students, including struggling students, were put into fake classes in which no
   content was being taught. The case settled in 2016, on behalf of 5000 class members
   but was settled through legislation that benefits all students in California

7. Brar v. Heritage Oak, O.C. Sup. Ct., Case No. 30-2017-00935671-CU-CR-CXC.
   Public Counsel co-counselled in this case focused on transgender discrimination at a
   private school and focused on the issue of whether the Unruh Act applies to private
   schools. On a demurrer, the court held that it did. The case settled in 2018.

8. Kelly Ann Allen et al. v. City of Pomona, Case No. 2:16-cv-01859 (C.D. Cal.).
   Public Counsel brought this litigation on behalf of 15 individuals experiencing
   homelessness and a Church that provides services to the homeless community.
   Plaintiffs sought to stop City from discarding their personal property without any due
   process, a strategy presumably employed to displace homeless individuals. Successful
   outcomes, benefitting approximately 1,000 class members included an agreement to
   build 388 storage lockers for community use; the creation of procedures to handle
   homeless persons’ property; and monetary damages to compensate plaintiffs for lost
   property.
9. Valentini v Shinseki, cv-11-04846-SJO (MRWx) (C.D. Cal.) Public Counsel
   working with co-counsel, brought this class action lawsuit on behalf of homeless
   veterans with severe disabilities against the Department of Veterans Affairs and the
   director of the VA Greater Los Angeles Healthcare System. The suit contended that
   the VA’s benefits program discriminates against veterans who are homeless as a
   result of their severe mental disabilities, because they cannot access the medical,
   mental health, and other services to which they are entitled. It also challenged the
   misuse of the 387-acre West LA VA campus, which was deeded to the United States
   for the purpose of providing a home for disabled veterans, but which is now leased
   out to private companies. The case settled in January 2015 with an agreement to
   launch a new master plan for the West LA VA Campus to serve veterans in need, and
   Public Counsel has remained actively involved in implementation of the master plan,
   benefitting approximately 4,800 homeless veterans.

10. IRAP v Kelly, 2:17-cv-01761 (C.D. Cal.). Public Counsel assisted an Afghan family
    of five, including three very small children, in possession of valid Special Immigrant
    Visas who were detained by Customs & Border Patrol at Los Angeles International
    Airport for over forty hours and denied access to counsel. After the case was filed,
    the family was released from CBP custody, the father was placed in a detention
    facility in Orange County, and the mother and children were booked on a flight to
    Texas for placement in a family detention facility. Public Counsel challenged the
    family’s unconstitutional arrest and detention under the Due Process and Equal
    Protection clauses and the Administrative Procedure Act. Public Counsel successfully
    obtained a temporary restraining order blocking the transfer of the family and
    ultimately secured the family's release from custody. The family had their original
    visas honored, granting them status as lawful permanent U.S. residents.

11. Rogel et al. v. California Department of Finance et al, Sacramento Sup. Ct. Case
    No. 34-2014-80001977; Rogel et al. v. Lynwood Redevelopment Agency et al,
    L.A. Sup. Ct. Case No. BS106592). Working with co-counsel, Public Counsel
    brought litigation on behalf of former residents of a mobile home park that was
    acquired for redevelopment activity. After several years of litigation, beginning in
    2006, the Los Angeles Superior Court entered judgment against the redevelopment
    agency in 2013 that required 90 affordable housing units to be built and over $3
    million to be deposited in an affordable housing fund. In November 2014, the
    litigation team filed a petition for writ of mandate to enforce the settlement and
    judgment. Briefing on the matter was completed in 2016, and this long standing case
    was finally resolved in our favor in February 2017. As a result, 66 additional units of
   affordable housing will be funded to be built and made available to low-income
   residents of Lynwood and the surrounding area.

12. Limon et al. v. California Department of Finance et al, Sacramento Sup. Ct.
    Case No. 34-2014-80001994; Limon et al. v. Garden Grove Agency for
    Community Development et al, O.C. Sup. Ct. Case No. 30-2009-00291597. In
    December 2014, Public Counsel and its co-counsel filed a petition for writ of mandate
    and application for a temporary restraining order against the Department of Finance
    on behalf of 10 former residents of a mobile home park in Garden Grove, California,
    and the Kennedy Commission, a nonprofit organization advocating for an increased
    availability of affordable housing in Orange County. The petition was necessary to
    enforce the judgment that was entered in Limon v. Garden Grove Agency for
    Community Development, filed in 2009 after the Agency attempted to use public
    moneys to convert the existing mobile home park housing low-income families to a
    hotel and water park. That judgment, entered by the Orange County Superior Court in
    2014, required the redevelopment agency’s funds to be used to build 38 units of
    affordable replacement housing and pay relocation assistance amounts owed to the
    plaintiffs and others who were displaced.

13. Singleton et al. v. City of Pomona et al, L.A. Sup. Ct. Case No. BS169699.
    Litigation brought on behalf of an individual experiencing homelessness and a
    Church that provides services to the homeless community seeking to get City to
    comply with housing element laws. Successful outcomes include an agreement to
    facilitate the development of emergency shelters and an inventory of adequate sites to
    accommodate the City’s RHNA for lower income households. These zoning changes
    will benefit the nearly 600 individuals experiencing homelessness in Pomona and
    hundreds of other low-income residents.

14. Franco-Gonzalez v. Holder, 10-CV-0221 (C.D. Cal.) Since 2010, Public Counsel
    has been co-counsel in Franco-Gonzalez v. Holder, a class action lawsuit filed on
    behalf of detained immigrants with serious mental disabilities. The class includes
    individuals detained in California, Arizona, and Washington who have a serious
    mental disability and who lack representation in their immigration proceedings. These
    individuals are among the most vulnerable in our society: they are incarcerated, pro
    se, indigent, and have severe mental disabilities. The lawsuit set out to establish: (1) a
    screening and evaluation system to determine which detained immigrants with serious
    mental disabilities are incompetent to represent themselves in their immigration
    proceedings; (2) appointment of counsel for those found incompetent to represent
   themselves; and (3) bond hearings after six months of detention for all class members.
   In 2013, the federal court issued a permanent injunction requiring the appointment of
   counsel for incompetent class members and bond hearings at six months for all class
   members. This marks the first time a federal judge has ever required the government
   to appoint counsel to a class of immigrants. In October 2014, the judge further
   ordered the federal government to implement robust screening and evaluation
   procedures for detainees to determine whether they have a mental disability that
   renders them incompetent. The Franco settlement helped thousands of class members
   identified as lacking competency to represent themselves. The federal government
   appoints and pays for counsel for class members found not competent.

15. Bianka M. v. Superior Court (Supreme Court of California, Case No. S233757).
    Public Counsel represented an individual 10-year-old Honduran child before the
    California Supreme Court. In the Fall of 2018, the Court reversed a decision by the
    Court of Appeal that prevented a child with a parent living outside California from
    applying for federal immigration relief intended for children who were abandoned,
    abused or neglected unless their absentee parent agreed to participate in a California
    family court action – an improbable outcome given the parent’s past mistreatment.
    This decision clears a pathway to safety and permanency for thousands of the state’s
    immigrant children.

16. FLB (formerly JEFM) et al v. Lynch et al, U.S. Court of Appeals for the Ninth
    Circuit, Case Nos. 15-35738; 15-35739 Public Counsel, along with several other co-
    counsel, filed this class-action lawsuit in July 2014 in federal district court in the
    Western District of Washington (Seattle). It seeks to vindicate a statutory and
    constitutional right to government-appointed legal representation for children under
    age 18 in their immigration proceedings. The complaint presented the claims of eight
    indigent immigrant children, and proposed a nationwide class of thousands of others.
    During 2016, the team continued to seek certification of a nationwide class,
    conducted extensive discovery, and completed summary judgment briefing. The team
    prevailed in obtaining class certification, though limited to the jurisdiction of the U.S.
    Court of Appeals for the Ninth Circuit. Unfortunately, in late 2016 the Ninth Circuit
    found that the district court lacked jurisdiction over these children’s claims. The
    district court subsequently vacated all pending trial-related deadlines. The team filed
    a petition for rehearing en banc with the Ninth Circuit, which was denied in late 2018.
    We are currently contemplating whether to seek review at the United States Supreme
    Court. This case, if reinstated, will potentially affect several thousand indigent
    children in Los Angeles County, and thousands more throughout the Ninth Circuit,
           who are or will be placed in removal proceedings. The vast majority of these
           immigrant children are indigent, and would have no ability to pay for legal
           representation. Without representation, they have no way to access existing legal
           protections under our immigration laws.

       17. C.J.L.G. v. Sessions, U.S. Court of Appeals for the Ninth Circuit, Case No. 16-
           73801. In November 2016, Public Counsel staff attorneys and the litigation team from
           the FLB case (described above) filed a petition for review of an individual child’s
           removal order. The petition demands that the U.S. Court of Appeals for the Ninth
           Circuit vacate the removal order for, among other things, violations of the child’s
           constitutional and statutory right to government-appointed legal representation. It
           seeks that upon remand the child be provided with appointed counsel. This case has
           the potential to establish a right to government-appointed legal representation not just
           for this child, but for all similarly situated children in the Ninth Circuit. While a
           three-judge panel denied relief, the case was re-heard en banc at the Ninth Circuit in
           December 2018. The en banc court has not yet issued its opinion.



Litigation Attorneys Assigned to this Case

Stephanie Carroll

Stephanie Carroll is a Senior Staff Attorney in the Consumer Law Project at Public Counsel. She
is licensed to practice in the state of California and in the Central District of California. Ms.
Carroll began her legal career as a barrister in England in 2004, practicing criminal defense and
immigration law. From 2006 until 2008, Ms. Carroll worked with teams of attorneys litigating
cases before the International Criminal tribunals in The Hague and Sierra Leone. Ms. Carroll
became a member of the California Bar in 2009 and worked for Paul Hoffman at Schonburn,
DeSimone, Seplow, Harris and Hoffman from April until September 2009. During that time, she
focused on civil litigation and appellate work. Ms. Carroll joined Public Counsel in October
2009 and worked as a Staff Attorney assisting low income clients with housing, public benefits
and consumer finance issues. She moved to the Consumer Law Project in May 2011 and since
then has been litigating individual and class action cases that deal with foreclosure, financing,
mortgage fraud, public housing, patient dumping, and elder abuse. Ms. Carroll was appointed
class counsel in Nozzi v. Housing Authority of the City of Los Angeles, 2:07-cv-00380-PA-FFM
(C.D. Cal.) in 2017.
Nisha Kashyap

Nisha Kashyap is a staff attorney at Public Counsel, representing low-income consumers in class
actions and other impact litigation matters. Prior to joining Public Counsel, Nisha was a Skadden
Fellow and staff attorney at the Alliance for Children’s Rights and a law clerk to Judge Keith P.
Ellison on the U.S. District Court for the Southern District of Texas. Nisha is a graduate of
Stanford Law School and the University of California, Los Angeles and is admitted to the
California bar.
